NUMBER
13-06-117-CR
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                  CORPUS
CHRISTI - EDINBURG
 
BILL RODRIGUEZ,                                                    Appellant,
 
                                           v.
 
THE STATE OF TEXAS,                                              Appellee.
 
                   On
appeal from the 36th District Court 
                           of
Aransas County, Texas.
 
                     MEMORANDUM
OPINION
 
              Before
Justices Rodriguez, Castillo, and Garza
                       Memorandum
Opinion Per Curiam
 
Appellant, BILL RODRIGUEZ,
perfected an appeal from a judgment entered by the 36th District
Court of Aransas County, Texas, 
in cause number A-05-5172-2-CR.  Appellant has filed a motion to dismiss the
appeal.  The motion complies with Tex. R. App. P. 42.2(a).




The Court, having considered the documents on file and appellant=s motion to dismiss
the appeal, is of the opinion that appellant's motion to dismiss the appeal
should be granted.  Appellant's motion to
dismiss the appeal is granted, and the appeal is hereby DISMISSED.
PER CURIAM
Do not publish.
Tex.
R. App. P.
47.2(b).
 
Memorandum Opinion
delivered and 
filed this the 6th day of July, 2006.